DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-6-10 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/517,904, filed on 4-7-17.

Drawings
The drawings were received on 11-18-19.  These drawings are accepted.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “analyzing transcription of a type 7 long terminal repeat (LTR7) nucleic acid sequence of a type H human endogenous retrovirus (HERVH) (LTR7/HERVH-associated transcription), and identifying, isolating and/or enriching primate naïve pluripotent stem cells based on LTR7/HERVH-associated transcriptionERVH-associated transcription” in lines 3-7 of claim 1 is vague and renders the claim indefinite.  It is unclear where the LTR7/HERVH nucleic acid sequence resides, for example, is it outside a cell or is it inside a cell, and if the LTR7/HERVH is inside a cell, what kind of cell it is introduced into.  Further, if the LTR7/HERVH nucleic acid sequence is genetically introduced into primate pluripotent stem cells, then, how one can detect the transcription activity of LTR7/HERVH in the genetically modified primate pluripotent stem cells.  It is also unclear what would be the criteria to determine or identify primate naïve pluripotent stem cells based on the transcription activity of LTR7/HERVH.  What extent of LTR7/HERVH-associated transcription can be used to identify the primate naïve pluripotent stem cells.  Further, after the identification of the primate naïve pluripotent stem cells, it is 
The term “LBP9” in the last line of claim 3 is vague and renders the claim indefinite.  The term “LBP9” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “LBP9” would be remedial.
Claim 5 recites the limitation "wherein analyzing the LTR7/HERVH nucleic acid sequence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claim 1, which recites “analyzing transcription of a type 7 long terminal repeat (LTR7) nucleic acid sequence… (LTR7/HERVH-associated transcription)”.  It is apparent that claim 1 reads on analyzing LTR7-HERVH-associated transcription rather than analyzing LTR7/HERVH nucleic acid sequence.
Claim 13 recites the limitation "the identified, isolated and/or enriched LTR7/HERVH-expressing primate naïve pluripotent stem cells" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 1, which recites analyzing the LTR7/HERVH-associated transcription but fails to recite any LTR7/HERVH-expressing primate naïve pluripotent stem cells.  Claim 1 fails to point out the LTR7 nucleic acid sequence has been transfected into the primate pluripotent stem cells.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How to analyze transcription of LTR7/HERVH-associated transcription, where the analyzing of the LTR7/HERVH-associated .

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632